Citation Nr: 1758271	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tonsillitis.

3.  Entitlement to service connection for neurogenic bladder.   

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980, March to August 1985, and January 1991 to August 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

An October 2006 rating decision denied service connection for neurogenic bladder and PTSD.  A July 2007 rating decision determined, in pertinent part, that new and material evidence was not received to reopen claims of entitlement to service connection for a right shoulder disorder and tonsillitis.  The Veteran perfected appeals from these determinations.

This appeal was remanded by the Board in March 2011, March 2012, and March 2017.  There has been substantial compliance with its March 2017 remand directives.

[The appeal for entitlement to service connection for a cervical spine disability will be the subject of a separate Board decision.]

The issue of entitlement to service connection for a right shoulder disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO denied service connection for a right shoulder disorder in an unappealed May 2004 rating decision.

2.  Evidence received since the May 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for tonsillitis in an unappealed June 1981 rating decision.

4.  Evidence received since the June 1981 rating decision is cumulative or redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise reasonable possibility of substantiating the claim.

5.  A neurogenic bladder was not caused or aggravated by a service-connected disability.

6.  The competent evidence fails to demonstrate a diagnosis of PTSD based on verified stressors.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a right shoulder disorder are met.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2017).

2.  The criteria for reopening the claim of service connection for tonsillitis have not been met.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for neurogenic bladder are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

4.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right Shoulder Disorder

The Veteran's claim of entitlement to service connection for a right shoulder disorder was initially denied in a June 1981 rating decision on the basis that the Veteran's injury was not shown to have been incurred in service.  The Veteran did not file a notice of disagreement (NOD) with that rating decision.  In a May 2004 rating decision the RO reopened the claim and denied service connection on the basis that the evidence continued to show the condition was not incurred in or aggravated by military service.  The Veteran did not file a notice of disagreement with the May 2004 rating decision and no additional evidence was received into the record within a year of that decision.  The May 2004 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the May 2004 rating decision consisted of the Veteran's service treatment records, including a July 1976 enlistment contract where the Veteran stated that he had been having trouble with his right shoulder for the past three years, a VA examination from November 2001, X-rays taken in January 2002, and a VA examination report dated in May 2004.  Of note, the May 2004 VA examiner diagnosed right shoulder rotator cuff tendonitis and degenerative joint disease, glenohumeral articulation.  The examiner indicated that the right shoulder tendonitis was at least as likely as not the same shoulder tendonitis from March 1981 (in-service) if the Veteran had experienced trauma during service.  

New evidence relating to the claim for service connection for a right shoulder disability received since the May 2004 rating decision consists of statements from the Veteran in April 2007 and November 2007 and an MRI conducted in October 2007.  In his 2007 statements the Veteran reported a right shoulder injury was incurred in service after he fell from a military vehicle.  He also essentially asserted that the rigors of service caused him injury.  The Veteran also reported a continuity of symptoms since service.  

These new statements address in-service injury and nexus (through a continuity of symptomatology in a case involving a chronic disease-degenerative joint disease) - previously unestablished facts.  The credibility of these statements is to be presumed for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Also, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117.  For these reasons, reopening of the previously denied claim of service connection for a right shoulder is warranted.  The reopened claim is addressed further in the remand section.

B.  Tonsillitis

The Veteran's claim of entitlement to service connection for tonsillitis was initially denied in a June 1981 rating decision on the basis that the Veteran's injury was not shown to have been incurred in service.  The Veteran did not file a notice of disagreement (NOD) with that rating decision and no additional evidence was received into the record within a year of that decision.  The June 1981 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to re-open his claim of entitlement to service connection for tonsillitis in November 2006.  Evidence submitted since the last final rating decision includes VA treatment records from May 2006 and Veteran statements from April 2007 and November 2007.

The VA treatment records indicate the Veteran suffered from a chronic scratch throat and that he was taking medication due to exacerbation of acidity and reflux.  It was noted that the acidity was worse when the Veteran took medications for other ailments.

The written statements from the Veteran are essentially cumulative of those previously of record.  The April 2007 and November 2007 statements only refer to the Veteran's reported history of large tonsils.

The VA treatment records mentioning a scratchy throat and the Veteran's statements contending tonsillitis started in October 1977 do not constitute either a current diagnosis or a medical opinion linking any current tonsillitis with service - both unsubstantiated facts in the Veteran's claim for service connection.

A diagnosis of tonsillitis has not been established during the pendency of the appeal.  The available treatment records, even when considered with the Veteran's lay statements, do not raise a reasonable possibility of substantiating the claim and would not trigger VA's duty to reopen the claim and provide the Veteran with an examination.

Accordingly, the Board finds that the evidence received subsequent to June 1981 is not material and does not serve to reopen the Veteran's claim of service connection for tonsillitis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative values of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A.  Neurogenic Bladder

The Veteran submitted a claim for service connection for neurogenic bladder in May 2006.  The Veteran does not contend, and the service treatment records do not otherwise support, that his bladder disorder began in service or is otherwise related directly to service; therefore the decision will be limited to whether a bladder disorder is a secondary condition due to the Veteran's back condition.

The Veteran reported that Dr. T-Z confirmed his bladder condition was due to his back issues in March 2006.

Treatment records from Ponce Clinic (a satellite office of the San Juan VA Medical Center) indicate the Veteran was seen at the urology department on a number of occasions.  In December 2005 the impression was slowing urinary stream and in March 2006 the impression from Dr. T-Z was "neurogenic bladder suspected."  There is no indication the doctor attributed the condition to any other disorder.

A June 2006 note indicated there was a follow-up appointment for a neurogenic bladder.  An October 2010 primary care note indicated the Veteran was still prescribed medication but there had been no changes in the Veteran's voiding pattern or urinary retention.  A May 2011 primary care note indicated the Veteran was still being followed by the urology department for his condition.  None of these records provided an opinion on the etiology of the Veteran's condition.

Records received from the urology department indicate the Veteran was suffering from hypertrophy (benign) of prostate with urinary obstruction and other lower urinary tract (LUTS), as well as incomplete bladder emptying.  Ongoing treatment records do not indicate the bladder condition is in any associated with the Veteran's back pain.

The Veteran was afforded a VA examination for his bladder condition in May 2014.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an inspection.  He concluded that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected back condition.  His rationale was that the Veteran's lumbar myositis or strain was unrelated to the pathophysiology of neurogenic bladder.

An addendum opinion was added in March 2017, wherein the examiner clarified that the Veteran's neurogenic bladder was less likely as not secondary to or aggravated by his lumbar spine disability.  His rationale was that the lumbar service-connected disability has an unrelated neurological level location that distinguishes the neurogenic bladder from the spinal cord etiology.

The Board finds that the VA physician's opinions are collectively definitive and supported by sufficient rationale.  These opinions are found to be particularly strong evidence because they are comprehensive, factually accurate, and well-reasoned.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Accordingly, it tends to greatly increase the likelihood that the Veteran's bladder disorder is not related to or aggravated by his service-connected back disability.

The Veteran has not offered a medical opinion relating his bladder condition to his service-connected disability.  The Board finds that the competent and adequate evidence of record does not support finding that the Veteran's bladder condition is caused or aggravated by his service-connected back disability.  In so finding, the Board acknowledges the Veteran's contention that there is a causal relationship between his bladder condition and his service-connected disability, but finds that he is not competent to provide evidence pertaining to such a complex medical issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder is due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a bladder disorder that was caused or aggravated by his service-connected back disability.  Accordingly, a basis upon which to grant service connection has not been presented, and the Veteran's appeal is therefore denied.

B. PTSD

The Veteran submitted a claim for service connection for PTSD in May 2006.  He contends that he has PTSD due to experiencing a missile attack at Khobar Tower (buildings) while deployed.  He maintains that he witnessed soldiers missing limbs, eyes, and arms and soldiers that were severely burned.  He also reported traversing dangerous territory around Kuwait.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

The evidence necessary to establish that a claimed in-service stressor occurred varies depending on whether a veteran "engaged in combat with the enemy."  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017) (pertaining to combat Veterans).  Proof of combat participation is generally found in a Veteran's service personnel records.  

A review of the Veteran's personnel records shows that his military occupational specialty (MOS) was infantryman in February 1977 and heavy anti-armor weapons infantryman in May 1979.  The Veteran became an officer in May 1983 and was promoted to Captain in February 1991.  He served in the Southwest Asia Theater from February 1991 to May 1991.  He was not awarded the Combat Infantry Badge or other medals indicative of combat.  Based on the foregoing, the Veteran is not considered to have served in combat.

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2017).

In this case, PTSD was not diagnosed in service.

The Veteran maintains that he was diagnosed by a physician at the San Juan VA Medical Center.  In his June 2013 statement the Veteran asserts that there is evidence to grant service connection in his medical records.  In his November 2013 statement he stated that PTSD was certified by Dr. C. at Ponce Clinic.  

The Veteran was seen at the Ponce Clinic for psychiatric treatment in October 2001, February 2002, June 2002, November 2003, February 2004, May 2004, October 2005, January 2006, March 2006, December 2006, November 2007, and January 2008.  Psychiatric notes indicate the Veteran experienced nightmares, some of military content.  The physician noted a depressed-anxious mood and effect and that the Veteran showed no insight, poor judgment, and memory problems.  The physician's diagnosis was always major depressive disorder (MDD) and he ruled out PTSD.

Primary care notes from Ponce Clinic indicate the Veteran had a negative PTSD screening in May 2006.  He scored zero out of four.  In January 2010 and June 2010 the assessment from primary care examinations was depression with anxiety.

In August 2011 the Veteran was afforded a VA examination.  The VA examiner, a psychiatrist, determined that the Veteran's reported stressor was not adequate to support a diagnosis of PTSD.  The examiner further concluded the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the Axis I diagnosis was MDD; no other mental disorder was found.  The examiner's rationale was that even though the Veteran referred having some traumatic experiences during his military, he did not meet the stressor criterion of response and did not meet the persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness DSM-IV PTSD criteria.  There was no evidence to fulfill diagnostic criteria for PTSD.  The Veteran was found with sign and symptoms of a MDD and the contention of whether or not the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity was not supported by the evaluation.

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD based on verified stressors.

While the Veteran is competent to report his symptoms, he is not competent to diagnose himself with PTSD, or any other psychiatric disorder, due to the complex nature of PTSD and psychiatric disorders.  Rather, such diagnoses require psychiatric or psychological training and expertise.  Jandreau, 492 F.3d at 1377. Thus, the issue of a current diagnosis must be decided based on the medical evidence of record.

The VA treatment records show a consistent diagnosis of MDD.  No records support a finding of PTSD, even assessment work-ups provided by nurse practitioners or other VA staff.  In contrast, a VA psychiatrist has determined that the Veteran does not have a current diagnosis of PTSD.  The VA examiner reviewed the Veteran's claims file in its entirety, to include his military personnel and service treatment records, and interviewed the Veteran against the evaluation criteria of DSM-IV.  

As a diagnosis of PTSD is not shown, service connection for PTSD is not warranted.  Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.304(f), 4.125.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

The Board notes that the Veteran is already service-connected for MDD (another acquired psychiatric disability).  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disorders and symptoms, including PTSD and depression symptoms, are to be rated together.  Thus, the Veteran would not be entitled to separate ratings for symptoms or impairment of depression and PTSD, or any other psychiatric symptoms as 38 C.F.R. § 4.14 (2016) provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259(1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 


ORDER

The petition reopen a claim of entitlement to service connection for a right shoulder disorder is granted.

The petition to reopen a claim of entitlement to service connection for tonsillitis is denied.

Service connection for neurogenic bladder is denied.

Service connection for PTSD is denied.


REMAND

Having reopened the claim for service connection for a right shoulder disorder, additional development is needed.

Service treatment records show numerous complaints of right shoulder symptoms.  Right shoulder symptoms were shown after service, although there is also evidence of an acute right shoulder injury about a year after service.

At a May 2004 VA examination, an examiner diagnosed right shoulder rotator cuff tendonitis and degenerative joint disease, glenohumeral articulation.  The examiner indicated that the right shoulder tendonitis was at least as likely as not the same shoulder tendonitis from March 1981 (in-service) if the Veteran had experienced trauma during service.  

In connection with his reopened claim, the Veteran asserted that he did in fact sustain a right shoulder injury after he fell from a military vehicle.  He also essentially asserted that the rigors of service caused him injury.  The Veteran also reported a continuity of symptoms since service.  Accordingly, a new opinion supported by a fully-explained rationale that takes into account the Veteran's history, is needed.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with outstanding VA and/or private treatment records related to the right shoulder.

2.  Obtain a VA medical opinion regarding the etiology of the Veteran's current right shoulder disabilities.  The examiner must review the claims file in conjunction with the examination.  The need for a physical examination is left to the discretion of the examiner.  

The examiner is asked to answer the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current shoulder disabilities to include degenerative joint disease, tendonitis, etc. had onset in, or are otherwise related to, his periods of active service?

b) Did right shoulder degenerative joint disease manifest to a compensable degree within a year of service discharge in October 1980?  

A fully articulated rationale must be provided for all opinions expressed.  

These opinions should include consideration of the Veteran lay statements concerning in-service symptomatology and a continuation of those symptoms after discharge.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


